Order entered March 22, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-01466-CV

                    DAVID LEMON, FA EDGEPOINT SERVICES, LLC,
                    AND ORANGE LEAF VENTURES, LLC, Appellants

                                                V.

                        STRAIT CAPITAL COMPANY, LTD., Appellee

                        On Appeal from the 298th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-18-08245

                                            ORDER
        We REINSTATE this appeal.

        By order dated February 14, 2019, we abated this accelerated appeal for thirty days to

allow the parties an opportunity to finalize a tentative settlement. Before the Court is appellants’

March 15, 2019 unopposed motion requesting the appeal be abated for an additional fourteen

days to allow the parties to finalize their settlement documents. We GRANT the motion as

follows. We ORDER appellants to file, by April 5, 2019, either a motion to dismiss the appeal

or their brief on the merits.



                                                       /s/   BILL WHITEHILL
                                                             JUSTICE